UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6184



MELVIN CHERRY,

                                              Petitioner - Appellant,

             versus


DAVID GARRAGHTY, Warden of the Greensville
Correctional Center; UNITED STATES PAROLE
COMMISSION,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-171)


Submitted:    May 14, 2003                     Decided:   May 22, 2003


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Cherry, Appellant Pro Se. Christopher Garrett Hill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; George
Maralan Kelley, III, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin   Cherry,   a   federal   prisoner,   appeals   the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

on the reasoning of the district court.       See Cherry v. Garraghty,

No. CA-02-171 (E.D. Va. Jan. 9, 2003).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2